PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/616,260
Filing Date: 22 Nov 2019
Appellant(s): Lawrence Livermore National Security, LLC



__________________
Dominic Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/6/2022.

Every ground of rejection set forth in the Office action dated 8/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,208,919) in view of Huang et al. (CN 106001542).
Regarding claim 1, Kong discloses a metal aerogel containing a plurality of metal nanowires (col. 6, lines 14-67). Kong also discloses the metal nanowires are aligned in an anisotropic phase (col. 9, lines 20-23), accordingly pores formed by anisotropically aligned nanowires are also expected also be anisotropic absent objective evidence to the contrary. See MPEP 2112.
Kong does not teach the junctions at intersections of the metal nanowires are welded. Huang teaches that nanowires in an aerogel are annealed to remove oxides and promote interconnections between nanowires, thereby improving electrical conductivity and mechanical properties. These interconnections are presumed to be welded since the annealing temperature of Huang is between 100 to 1000°C (p. 3, ¶ 9), which is at least as high as the sintering temperature used to weld junctions in the present invention (see instant Spec., ¶ 94). Because the aerogel of Kong preferably has high electrical conductivity (col. 10, lines 8-20), it would have been obvious to one of ordinary skill in the art at the effective time of filing for the claimed invention to heat the aerogel so as to make interconnections between nanowires to improve the properties of the aerogel, as taught by Huang.
Regarding claim 2, Kong does not expressly teach nanoparticles are present in the aerogel (see col. 5, lines 23-38).
Regarding claims 3 and 13, Kong discloses the metal of the gel may be silver, gold, copper, or nickel (col. 4, lines 57-65).
Regarding claim 4, metals are inherently electrically conductive.
Regarding claim 5, Kong discloses the aerogel have an electrical conductivity of preferably at least 50,000 S/m (col. 10, lines 15-25), which lies within the claimed range.
Regarding claims 8-9, Kong discloses the pores of the aerogel have a size ranging preferably from 1 micron to 10 microns (col. 10, lines 29-38), which lies within the claimed range.
Regarding claim 10, a metal aerogel is inherently a metal foam absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, Kong discloses the aerogel has a density equal to or less than about 200 mg/cm3 (col. 10, lines 46-48), which lies within the claimed range.
Regarding claim 12, since Kong also teaches a silver aerogel with similar properties such as electrical conductivity, pore size and density (see, e.g., Spec. at ¶ 82) to that claimed, one of ordinary skill in the art would also expect it to have a similar Young’s modulus absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 14, Kong teaches the metal of the aerogel being a noble metal and a transition metal (col. 4, lines 57-58).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. 103 rejection of claims 6-7 over Kong et al. (US 9,208,919) (hereinafter “Kong”) in view of Huang et al. (CN 106001542) (hereinafter “Huang”), as applied to claim 1, further in view of Tang et al. (“Ultralow-density copper nanowire aerogel monoliths with tunable mechanical and electrical properties”) (hereinafter “Tang”).
The 35 U.S.C. 103 rejection of claims 35-43 over Kong in view of Huang and Tang.
The 35 U.S.C. 103 rejection of claims 1-2, 4, 6-7, 10-12, 35-36 and 41-43 over Tang in view of Huang.
The 35 U.S.C. 103 rejection of claims 3, 13 and 37 over Tang in view of Huang, as applied to claims 1 and 35, further in view of Kong.

ARGUMENT
1.	The prior art combination of Kong in view of Huang properly teaches or suggests all of the claimed features
Appellant’s argument identifies only the following limitation in claim 1 as not being taught or suggested by the prior art of record: “wherein the metal nanowires have welded junctions at intersections of the metal nanowires”. See Brief, p. 6. This argument is not persuasive. The Final Office Action addresses this limitation as follows:
Kong does not teach the junctions at intersections of the metal nanowires are welded. Huang teaches that nanowires in an aerogel are annealed to remove oxides and promote interconnections between nanowires, thereby improving electrical conductivity and mechanical properties. These interconnections are presumed to be welded since the annealing temperature of Huang is between 100 to 1000°C (p. 3, ¶ 9), which is at least as high as the sintering temperature used to weld junctions in the present invention (see instant Spec., ¶ 94). (8/10/2021 Final Office Action, ¶ 6).

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. MPEP 2112. Huang expressly states that annealing nanowires in an aerogel promotes interconnections between nanowires and improves electrical conductivity and mechanical properties. This statement can be interpreted to mean that the nanowires are connected to each other, i.e., welded. However, recognizing that this term may be ambiguous, the Final Office Action looks to whether the annealing of Huang could be expected to result in the claimed welded junctions.
It has been established that where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I. Here, Huang teaches the annealing of copper nanowires in an aerogel is performed at a temperature of 100°C to 1000°C for a time of 10 min to 600 min, preferably at a temperature of 150°C to 300°C for 30 min to 300 min, in an atmosphere of hydrogen and argon gas. See Huang, p. 3, ¶¶ 8-10.
For comparison, the only description in Appellant’s specification regarding how welded junctions are obtained is as follows:
Step 308 of method 300 involves sintering the lyophilized structure of metal NWs to burn out the surface layer of PVP on the NWs and to weld the NW junctions…sintering may be done in an inert gas, e.g. H2, N2, Ar, etc. In an exemplary approach sintering may be done in H2 gas at in a range of temperature of about 100°C to about 300°C, preferably about 250°C. 
In some approaches, a duration of sintering may be in a range of about thirty minutes to about two hours. In preferred approaches, a duration of sintering may be for about one hour. (Spec. at [0094]-[0095])

The temperature in Huang of 150°C to 300°C lies within the sintering temperature of 100°C to 300°C in the present invention; the annealing time in Huang of 30 min to 300 min substantially overlaps the sintering time of 30 min to 120 min in the present invention; and the annealing atmosphere of argon and hydrogen in Huang is the same as the inert gas atmospheres used for sintering in the present invention. The entirety of Huang’s annealing step is therefore substantially identical to Appellant’s sintering step for welding nanowire junctions, informing the ordinarily skilled artisan that these processes are virtually indistinguishable from each other. It should also be appreciated that Huang is directed to copper nanowires, as is the claimed invention. See Claim 13.
In view of the substantial similarity between the processes for making the prior art product and the claimed product, the interpretation of “interconnection” between nanowires in Huang to mean that the nanowires are welded is proper. Even if Huang did not contain the word ‘interconnection’, the mere fact that the product of the prior art combination is produced by a substantially identical process as the claimed product is enough, by itself, to establish a presumption of inherency and a prima facie case of obviousness.
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. MPEP 2112.01 I. Appellant has produced no objective evidence that the prior art combination would not result in welded junctions, instead advancing the following arguments:

    PNG
    media_image2.png
    298
    352
    media_image2.png
    Greyscale
a) The presumption of inherency is established by the Office is supported only by probability or possibility, and therefore is in error. See Brief, p. 7. However, the metal nanowires of the prior art combination are subjected to the same heating temperatures, for at least the same amount of time, in the same atmosphere as the metal nanowires of the claimed product. Appellant has not identified a single reason why one of ordinary skill in the art would expect different outcomes are possible or probable, even when accounting for any unpredictability in the art.
b) Appellant argues that the interconnections in Huang do not represent welded junctions. See Brief, p. 6. First, Appellant argues that the figures of Huang do not show welded junctions. Fig. 1 of Huang, reproduced, is annotated to identify what appear to be welded junctions between nanowires.
Second, Appellant argues that the annealing of the nanowires in Huang is done to remove cuprous oxide, and therefore the “interconnections” merely denote that in the absence of cuprous oxides, contact points between nanowires are present, not welded junctions between nanowires. See Brief, p. 7-8. It is readily admitted that contact points between nanowires would occur upon removal of cuprous oxides. Such contact points between nanowires is, for all purposes, a necessary prerequisite to obtaining welded junctions. Because such contact points in Huang are achieved, welded junctions in Huang must also necessarily follow given that the annealing process in Huang is substantially identical to the process used to make the claimed welded junctions.
Appellant has not presented persuasive argument or evidence to rebut the presumption of inherency and by corollary, the prima facie case of obviousness. For these reasons, the rejection should be sustained.
2.	There is sufficient motivation to modify Kong with the teachings of Huang
a) Appellant argues the prior art rejection relies on impermissible conclusory reasoning to indicate why a skilled artisan would be motivated the combine the prior art of record. See Brief, p. 9. This argument is not supported by the record. The Final Office Action contains the following statements:
Huang teaches that nanowires in an aerogel are annealed to remove oxides and promote interconnections between nanowires, thereby improving electrical conductivity and mechanical properties…[b]ecause the aerogel of Kong preferably has high electrical conductivity (col. 10, lines 8-20), it would have been obvious to one of ordinary skill in the art at the effective time of filing for the claimed invention to heat the aerogel so as to make interconnections between nanowires to improve the properties of the aerogel, as taught by Huang. (8/10/2021 Final Office Action, ¶ 6).

Contrary to Appellant’s arguments, the Final Office Action finds that the prior art references teach (1) annealing is performed in Huang to improve electrical conductivity and mechanical properties of the aerogel and (2) Kong is also concerned with obtaining an aerogel with high electrical conductivity. The Office Action then concludes that annealing the nanowire aerogel of Kong, as suggested by Huang, would make interconnections between wires and thereby improve electrical conductivity, thus helping to achieve a goal of Kong.
Appellant next argues that the annealing step of Huang to improve electrical conductivity is achieved by removal of cuprous oxides, and that there is no indication the “interconnections” in Huang result in welded junctions between nanowires. See Brief, p. 10. This argument has been addressed in § 1, above. Furthermore, the Office has not ignored any of Huang’s stated reasonings for performing annealing; rather it is Appellant who has ignored Huang’s stated reasoning of forming interconnections between nanowires by annealing.
Lastly, Appellant argues that because Kong does not recognize the problems of having oxidized particulates, there is no motivation to modify Kong according to the teachings of Huang. See Brief, p. 12. First, the annealing in Huang is not done solely for the purpose of removing oxides. Huang additionally seeks to promote interconnections between nanowires to improve electrical conductivity. See Huang, p. 3, ¶ 8. Even if Huang were directed solely to removing oxides, Huang states that oxides form during freeze drying of copper nanowires to make nanowire aerogel. See Huang, p. 3, ¶ 8. Kong similarly teaches aerogels containing copper nanowires (col. 4, line 47-col. 5, line 38), and the aerogels can be made by freeze drying (col. 9, lines 33-39). One of ordinary skill in the art would therefore expect any such copper nanowire aerogels of Kong to have the same cuprous oxide problem identified by Huang. Appellant has provided no evidence or argument to the contrary.
b) Appellant argues that modifying Kong as set forth in the Final Office Action would impermissibly change the principle of Kong’s operation because the aerogels of Kong are made out of metal oxide nanowires, and performing annealing would completely frustrate this principle. See Brief, p. 10. However, Kong is not exclusively directed to metal oxide nanowire aerogels1. Kong is directed to both metal nanowire aerogels and metal oxide nanowire aerogels. See Kong, col. 11, lines 28-53. There is simply no basis for arguing that modifying Kong with the annealing step of Huang would impermissibly frustrate the operation of Kong—the metal nanowire aerogels of Kong are made from metal nanowires. See Kong, col. 11, lines 35-40. As previously discussed in this section, Huang teaches oxides form during freeze drying of copper nanowires to make nanowire aerogel. See Huang, p. 3, ¶ 8. Kong similarly teaches aerogels containing copper nanowires (col. 4, line 47-col. 5, line 38), and the aerogels can be made by freeze drying (col. 9, lines 33-39). Appellant has identified no mechanism by which the proposed combination would be rendered inoperable.
c) Appellant argues Kong teaches away from adding supporting material as required in Huang. See Brief, p. 11. Contrary to Appellant’s argument, Kong does not teach away from the use of supporting material. It is merely stated that the aerogels in Kong can be made without supporting material. See Kong, col. 15, lines 44-50. Even if Kong did teach away from the use of supporting material, there is no technical reason for supposing that the effect of annealing in Huang, i.e., the forming of interconnections by annealing, is reliant upon a supporting material. The forming of interconnections by annealing is a result of, e.g., the temperature, time, and atmosphere of the heating step in Huang, and this annealing is substantially identical to the sintering step used to obtain the claimed welded junctions. The Office has properly set forth motivation to combine Kong and Huang, and the rejection should be sustained.
3.	The modification of Kong with the teachings of Huang has a reasonable expectation of success
Appellant’s argument that there is no expectation of success in modifying Kong according to the teachings of Huang is not persuasive. See Brief, p. 12. This argument assumes Kong is directed to a metal oxide aerogel, and annealing such an aerogel would remove the oxides, thus destroying the metal oxide aerogel. As already discussed in § 2, above, Kong is not exclusively directed to a metal oxide nanowire aerogel. Furthermore, as stated in § 2, Huang teaches oxides form during freeze drying of copper nanowires to make nanowire aerogel, and Kong also makes copper nanowires by freeze drying. One of ordinary skill in the art would therefore expect copper nanowire aerogel of Kong to have the same cuprous oxide problem identified by Huang. Since the same oxidation phenomenon is expected to occur in Kong, a person having ordinary skill in the art would have a reasonable expectation of success in annealing a copper nanowire aerogel of Kong to remove any oxides present due to freeze drying while also promoting interconnections between nanowires, as taught by Huang.
	In conclusion, Appellant has not rebutted the prima facie case of obviousness, nor has Appellant identified any reversible errors in the 35 U.S.C. 103 rejection of claims 1-5 and 8-14 over Kong in view of Huang for lack of motivation or lack of a reasonable expectation of success.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XIAOBEI WANG/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784   

/Anthony McFarlane/
Primary Examiner, TC 1700                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The argument that Kong is directed to metal oxide nanowire aerogels is inconsistent with Appellant’s previous position: “…to implement Huang’s annealing to Kong’s metal nanowires” (emphasis added). See, e.g., Brief, p. 7.